Citation Nr: 1024849	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right elbow disorder.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 
2007.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Louis, Missouri, which denied the Veteran's claim of 
entitlement to service connection for a right elbow disorder.


Also in the October 2007 rating decision, the RO denied the 
Veteran's claims for service connection for bilateral knee 
disabilities and granted service connection for degenerative 
joint disease of both ankles (10%), bilateral plantar fasciitis 
(10%), and degenerative joint disease of both hands (0%).  
Following the Veteran's submission of a  Notice of Disagreement 
("NOD") in November 2007, the RO issued a subsequent rating 
decision, dated July 2008, in which it granted separate 
compensable evaluations of 10% for each ankle, each foot, and 
each hand.  Also in that rating action, the RO granted service 
connection for degenerative joint disease of each knee (10% for 
each knee).  

All six of these increased rating claims, as well as the 
Veteran's claim for service connection for a right elbow 
disability, were included in the July 2008 Statement of the Case 
("SOC").  As the July 2008 rating action granted service 
connection for disabilities of each knee, that award is 
considered to be a complete grant of the benefit sought on 
appeal.  Accordingly, absent the Veteran's disagreement with the 
ratings, or effective dates assigned to these service-connected 
disabilities, no further adjudication of issues pertaining to 
these conditions is warranted.  

In May 2008, the Veteran submitted a VA Form 9, in which he 
indicated his intent to appeal only the denial of his claim of 
entitlement to service connection for a right elbow disorder.  
Accordingly, the issues of entitlement to increased ratings for 
the service-connected degenerative joint disease of the ankles 
and hands and the service-connected plantar fasciitis have not 
been perfected and are not before the Board.  Additionally, 
because service connection for the right and left knee 
disabilities was granted in the July 2008 rating decision, that 
decision was a complete grant of benefits with respect to those 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, they are not currently on appeal before the Board.

In the November 2007 NOD, the Veteran raised the issue of 
entitlement to service connection for a left elbow 
disorder.  However, because this claim has not been 
adjudicated by the Agency of Original Jurisdiction 
("AOJ"), the Board does not have jurisdiction over it.  
Accordingly, it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran is not shown by the probative evidence of record to 
have a current diagnosis of a right elbow disability.  


CONCLUSION OF LAW

A right elbow disorder was neither incurred in, nor aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c), 3.304, 3.307(a)(3), 3.309(a) (2009).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4) (the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim), however, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in April 
2007.  The RO informed the Veteran of the types of evidence 
needed in order to substantiate his claim for service connection 
as well as the division of responsibility between him and VA for 
obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  The Board notes that this letter also satisfied the 
requirements of Dingess and informed the Veteran of how VA 
determines the disability rating and effective date elements of a 
claim.

      b.) Duty to Assist  

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service treatment 
records and a report of a VA examination conducted in August 
2007.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any available treatment records pertaining to his 
claim that he wished to have considered that have not already 
been obtained and associated with the claims folder.

In regard to the VA examination report, the Board notes that the 
examiner reviewed the claims folder, including the Veteran's 
complete service treatment records, elicited from the Veteran his 
history of right elbow complaints and symptomatology, reviewed 
diagnostic test results and conducted a thorough physical 
examination.  Accordingly, the Board concludes that the 
examination report is adequate upon which to base a decision in 
this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

III. Analysis

The Veteran contends that he has pain in his right elbow that 
developed in November 2006 during active duty service.  See VA 
Form 21-526, March 2007.  More recently, he has claimed that he 
sustained an actual injury to the right elbow during his last six 
months in service.  See VA Form 9, August 2008.

As an initial matter, the Board notes that the Veteran's service 
treatment records are void of any clinical findings of a chronic 
right elbow disability in service.  Although, as noted above, the 
Veteran claims that he began to experience right elbow pain in 
November 2006, during a November 2006 physical examination in 
preparation for his retirement from service, the Veteran did not 
report that he was experiencing any right elbow symptomatology, 
or that he had sustained an injury to the right elbow.  Although 
the examiner noted that he had a history of knee, ankle and hand 
pain, there was no indication that he either complained of a 
right elbow disorder, or that he was diagnosed with such.  
Clinical findings during the examination indicated normal 
movement of all extremities.  However, in February 2007, the 
Veteran was seen in the outpatient family practice clinic with 
complaints of intermittent right elbow pain after moving, which 
he said started three months earlier, but was not present at the 
time of the examination.  Upon physical examination of the right 
elbow, it was noted that there was full range of motion with no 
tenderness on palpation, no muscle spasm and no instability.  The 
diagnosis was joint pain, localized in the elbow, for which the 
examiner prescribed ibuprofen; there was no noted pathology.

In August 2007, the Veteran was afforded a VA examination 
pursuant to his claim for service connection.  He told the 
examiner that he began experiencing right elbow pain after moving 
items from his house during service, and that he still 
experienced symptoms when lifting boxes weighing more than 20 
lbs.  He said that he experienced no pain at rest and that he had 
not sought any additional treatment since service.  Upon 
examination, the examiner noted that the Veteran had full range 
of motion in all joints, including the elbow, with no additional 
limitation due to pain, fatigue, weakness or lack of endurance.  
There was no swelling, redness or tenderness.  An x-ray revealed 
no evidence of significant degenerative changes, and no evidence 
of acute fracture, dislocation or subluxation.  After noting that 
he had reviewed the Veteran's complete claims folder, the 
examiner did not diagnose a right elbow disorder or condition.

Based on a review of the complete claims folder, the Board 
concludes that the probative evidence of record is against the 
Veteran's claim of entitlement to service connection for a right 
elbow disorder.  In this regard, the Board has considered whether 
service connection is warranted either on a direct or presumptive 
basis for such disease.  However, the threshold requirement for 
service connection to be granted is competent medical evidence of 
the current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Shedden v. Principi, supra.  Here, without 
a competent diagnosis of a right elbow disorder, there may be no 
grant of service connection for the claimed disability.  Indeed, 
at no time during the claims process has a chronic right elbow 
disability been diagnosed.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  

In this case, as noted above, although the Veteran was seen for 
reports of right elbow pain in service, there were no clinical 
findings of a right elbow condition.  Similarly, there was no 
clinical evidence of a chronic right elbow disorder during the 
one-year period following separation from service.  As such, 
service connection on a presumptive basis is also not warranted.   

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements that he has a current 
right elbow disorder as a result of service.  In this regard, the 
Court has repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that 
elbow pain is the type of symptom that the Veteran, as a lay 
person, is competent to describe.  See Barr v Nicholson, 21 Vet. 
App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  There is also no reason to doubt his credibility 
concerning his belief that he has a current disability.  As such, 
the Board finds his assertions are entitled to some probative 
weight.  

However, the Court has held that mere pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  As noted above, during the August 2007 VA 
examination, the examiner found no evidence of a right elbow 
disorder.  In Clyburn v West, 12 Vet. App. 296, 301 (1999), the 
Court held that continued complaints of pain after service do not 
suffice to establish a medical nexus where the issue at hand is 
of etiology, and requires a medical opinion.  


ORDER

Service connection for a right elbow disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


